PER CuRiam.
We have today sustained the ruling that the widow had not lost the right of election given by G.S. 29-30. Smith v. Smith, ante, 18. Defendant’s election to take an estate for her life has terminated the co-tenancy which would otherwise exist. The parties are not co-tenants, but tenants for life and in remainder, respectively.
Whether a receiver should have been appointed, pendente lite, was a matter resting in the sound discretion of Judge Hobgood. No abuse of discretion is shown. The question is now moot.
Affirmed.